



Exhibit 10.11






















REINSURANCE GROUP OF AMERICA, INCORPORATED
FLEXIBLE STOCK PLAN FOR DIRECTORS
As Amended and Restated Effective May 23, 2017





--------------------------------------------------------------------------------





REINSURANCE GROUP OF AMERICA, INCORPORATED
FLEXIBLE STOCK PLAN FOR DIRECTORS


ARTICLE I
NAME AND PURPOSE
1.1    Name. The name of this plan shall be the Flexible Stock Plan for
Directors of Reinsurance Group of America, Incorporated (the "Plan").
1.2     Purpose. The purpose of the Plan is to encourage the highest level of
director performance by members of the Board of Directors of Reinsurance Group
of America, Incorporated by providing certain outside directors with
compensation based in part on the value of the Company's Common Stock. The Plan
is hereby amended and restated as provided herein.
ARTICLE II
DEFINITIONS OF TERMS AND RULES OF CONSTRUCTION
2.1     General Definitions. The following words and phrases, when used in the
Plan, unless otherwise specifically defined or unless the context clearly
otherwise requires, shall have the following respective meanings:
(a)
Affiliate. A Parent or Subsidiary of the Company, a Subsidiary of a Parent and
any limited liability company, partnership, corporation, joint venture, or any
other entity in which the Company or any such Subsidiary owns an equity
interest.

(b)
Agreement. A written contract entered into between the Company or an Affiliate
and a Participant or, in the discretion of the Board, a written certificate
issued by the Company or an Affiliate to a Participant, in either case,
containing or incorporating the terms and conditions of a Benefit in such form
(not inconsistent with this Plan) as the Board approves from time to time,
together with all amendments thereof, which amendments may be made unilaterally
by the Company (with the approval of the Board) unless such amendments are
deemed by the Board to be materially adverse to the Participant and are not
required as a matter of law, or such other relevant written contract entered
into between the Company or an Affiliate and a Participant and approved by the
Board.

(c)
Benefit. Any benefit granted to a Participant under the Plan.

(d)
Board. The Board of Directors of the Company.

(e)
Change of Control. The acquisition, without the approval of the Board, by any
person or entity, other than the Company or a Related Entity, of more than 20%
of the outstanding Shares through a tender offer, exchange offer or otherwise;
the liquidation or dissolution of the Company following a sale or other
disposition of all or substantially all of its assets; a merger or consolidation
involving the Company which results in the Company not being the surviving
parent corporation; or any time during any two‑year period in which individuals
who constituted the Board at the start of such period (or whose election was
approved by at least two‑thirds of the then members of the Board who were
members at the start of the two‑year period) do not constitute at least 50% of
the Board for any reason. A “Related Entity” is the Parent, a Subsidiary or any
employee benefit plan (including a trust forming a part of such a plan)
maintained by the Parent, the Company or a Subsidiary.






--------------------------------------------------------------------------------





(f)
Code. The Internal Revenue Code of 1986, as amended and in effect from time to
time, or any successor statute. Any reference to the Code includes the
regulations promulgated pursuant to the Code.

(g)
Company. Reinsurance Group of America, Incorporated, a Missouri corporation, or
any successor to all or substantially all of its business by merger,
consolidation, purchase of assets or otherwise.

(h)
Common Stock. The Company's common stock, par value $.01 per share, or any
securities issued in respect thereof by the Company or any successor to the
Company as a result of an event described in Section 3.3 or ARTICLE VII hereof.

(i)
Date of Grant. The date on which a Benefit is granted under the Plan, which
shall be no later than the date on which the Board approves such Benefit. If the
Board approves the award of any Benefit that is to be granted on a future date
or upon the occurrence of a future event (such as a Board meeting), the Date of
Grant of such Benefit shall be such future date or the date on which such event
occurs.

(j)
Disability. A physical or mental condition arising on or after the effective
date of the Plan which, in the opinion of a qualified doctor of medicine chosen
by the Company, permanently prevents a Participant from carrying out his or her
duties as a member of the Board.

(k)
Effective Date. The date that the Plan, as amended and restated herein, is
approved by the shareholders of the Company, which must occur within one year
before or after approval by the Board.

(l)
Exchange Act. The Securities Exchange Act of 1934, as amended.

(m)
Fair Market Value. The closing price of a Share on the New York Stock Exchange
on a given date, or, in the absence of sales on such date, the closing price on
the New York Stock Exchange on the last day on which a sale occurred prior to
such date. If the Shares are not listed on the New York Stock Exchange, Fair
Market Value shall be what the Board determines in good faith to be 100% of the
fair market value of a Share on that date. The determination of Fair Market
Value shall be subject to adjustment as provided in Section 3.3 and ARTICLE VII
hereof.

(n)
Malfeasance. (1) Conduct, act or omissions which are contrary to a Participant's
duties as a member of the Board or contrary to the best interests of the Company
or any of its Affiliates, or which permit removal of a Participant from the
Board for cause as provided in the Company's bylaws or (2) employment of a
Participant by or association of a Participant with an organization which
competes with the business of the Company or any of its Affiliates.

(o)
Non-Employee Director. A member of the Board who is not an officer or employee
of the Company or any of its Affiliates.

(p)
Option. An option to purchase Shares granted under the Plan.

(q)
Parent. Any corporation that is a “parent corporation,” as that term is defined
in Section 424(e) of the Code, or any successor provision.

(r)
Participant. An individual who is granted a Benefit under the Plan. Benefits may
be granted only to persons who are Non‑Employee Directors at the time of grant
in the sole discretion of the Board.

(s)
Performance Unit. A hypothetical Share of Common Stock allocated to a
Participant on the Company's records based on the Fair Market Value of the
Common Stock as of the Date of Grant. One Performance Unit entitles the
individual to whom it is granted to receive one Share or cash equal to the Fair
Market Value of one Share at a future date in accordance with the terms of such
grant.

(t)
Plan Year. The taxable year of the Company, which is currently the calendar
year.

(u)
Restricted Stock. Shares of Common Stock that are subject to forfeiture until
provided otherwise in the applicable Agreement or the Plan or as legended on the
certificate representing such Shares.

(v)
Retirement. Retirement of a Participant as a member of the Board, other than for
failure to be renominated or reelected due to Malfeasance.






--------------------------------------------------------------------------------





(w)
Rule 16b-3. Rule 16b-3 promulgated by the SEC under the Exchange Act, as
amended, or any successor rule in effect from time to time.

(x)
SEC. The Securities and Exchange Commission.

(y)
Share. A share of Common Stock.

(z)
Stock Based Award. An award of Common Stock (including Restricted Stock),
Options, Performance Units, or other Benefit granted under ARTICLE XlIl that is
valued in whole or in part by reference to, or is otherwise based on, Common
Stock.

(aa)
Subsidiary. Any corporation that is a “subsidiary corporation,” as that term is
defined in Section 424(f) of the Code, or any successor provision.

2.2    Other Definitions. In addition to the above definitions, certain words
and phrases used in the Plan and any Agreement may be defined in other portions
of the Plan or in such Agreement.
2.3    Conflicts in Plan. In the case of any conflict in the terms of the Plan
relating to a Benefit, the provisions in the ARTICLE of the Plan which
specifically provides for such Benefit shall control those in a different
ARTICLE.
ARTICLE lIl
COMMON STOCK
3.1    Number of Shares. The number of Shares which may be issued or sold or for
which other Stock Based Awards may be granted under the Plan shall be 282,500
Shares. Such Shares may be authorized but unissued Shares (subject to payment of
any required par value), Shares held in the treasury, or both. The maximum
dollar amount with respect to which Benefits may be granted to any Participant
under the Plan in any one year period shall not exceed $900,000. Pursuant to
Section 9.3 of the Plan, any Shares subject to a Participant’s election pursuant
to Section 9.3 of this Plan generally shall not be counted against the Share
reserve of this Plan and shall, instead, count against Shares granted pursuant
to the Phantom Stock Plan for Directors of Reinsurance Group of America,
Incorporated as amended from time to time (“Phantom Plan”).
3.2    Reusage. If an Option expires or is terminated, surrendered or canceled
without having been fully exercised, if Restricted Stock or Performance Units
are forfeited, or if any other grant results in any Shares not being issued, the
Shares covered by such Option, grant of Restricted Stock, Performance Units or
other grant, as the case may be, shall again be available for use under the
Plan. In addition, Shares tendered or withheld in payment of the exercise price
for Options or in satisfaction of withholding taxes for any Benefit shall be
available again for use under the Plan.
3.3    Adjustments. If there is any change in the Common Stock of the Company by
reason of any extraordinary dividend, stock dividend, spin-off, split-up,
spin-out, recapitalization, warrant or rights issuance or combination, exchange
or reclassification of shares, merger, consolidation, reorganization, sale of
substantially all assets or in the Board's sole discretion, other similar or
relevant event, then the number, kind and class of shares available for Stock
Based Awards and the number, kind and class of shares subject to outstanding
Stock Based Awards, and the price thereof, as applicable, shall be appropriately
adjusted by the Board. The adjustment provisions of this Section 3.3 shall apply
to individual limitations under the Plan (e.g., limitations on the number of
shares covered by any type of Benefit in any one year period).
3.4    Exclusions from Share Limitation. The following will not be applied to
the Share limitations of Section 3.1 above: (i) dividends or dividend
equivalents paid in cash in connection with outstanding Benefits; (ii) Benefits
which by their terms may be settled only in cash; (iii) any Shares subject to a
Benefit under the Plan which Benefit is forfeited, cancelled, terminated,
expires or lapses for any reason; and (iv) Shares and any Benefits that are
granted through the settlement, assumption, or substitution of outstanding





--------------------------------------------------------------------------------





awards previously granted, or through obligations to grant future awards, as the
result of a merger, consolidation, or acquisition of the employing company with
or by the Company.
ARTICLE IV
ADMINISTRATION
4.1    Board. The Plan shall be administered by the Board. All determinations of
the Board, in its sole discretion, shall be conclusive.
4.2    Authority. Subject to the terms of the Plan, and in particular Section
4.3, the Board shall have the sole discretionary authority to:
(a)
determine the individuals to whom Benefits are granted, the type and amounts of
Benefits to be granted and the time of all such grants;

(b)
determine the terms, conditions, provisions and restrictions that may apply to
each Benefit granted, which determinations of the terms, conditions, provisions
and restrictions need not be uniform among all Participants;

(c)
interpret and construe the Plan and all Agreements;

(d)
prescribe, amend and rescind rules and regulations relating to the Plan;

(e)
determine the content and form of all Agreements;

(f)
determine all questions relating to Benefits under the Plan;

(g)
make all determinations as to the right to Benefits under the Plan, including
the authority to review and approve or deny Participant claims for benefits;

(h)
maintain accounts, records and ledgers relating to Benefits;

(i)
maintain records concerning its decisions and proceedings;

(j)
employ agents, attorneys, accountants or other persons for such purposes as the
Board considers necessary or desirable;

(k)
take, at any time, any action permitted by Section 7.1 irrespective of whether
any Change of Control has occurred or is imminent;

(l)
do and perform all acts which it may deem necessary or appropriate for the
administration of the Plan and to carry out the purposes of the Plan; and

(m)
correct any defect, supply any omission or reconcile any inconsistency in this
Plan or in any Benefit in the manner and to the extent it shall deem desirable.

All determinations of the Board in the administration of this Plan, as described
herein, shall be final, binding and conclusive, including, without limitation,
as to any adjustments pursuant to Section 3.3. In exercising such authority, the
Board may obtain such advice or assistance as it deems appropriate from persons
not serving on the Board.





--------------------------------------------------------------------------------





ARTICLE V
AMENDMENT
5.1    Power of Board. Except as hereinafter provided and subject to Section
5.2, the Board shall have the sole right and power to amend the Plan at any time
and from time to time. Except as provided in this ARTICLE V, the Board may at
any time alter or amend any or all Agreements under this Plan to the extent
permitted by law and subject to the requirements of Section 2.1(b), in which
event, as provided in Section 2.1(b), the term “Agreement” shall mean the
Agreement as so amended. No termination, suspension or modification of this Plan
may materially and adversely affect any right acquired by any Participant (or a
Participant’s legal representative) or any successor or permitted transferee
under a Benefit granted before the date of termination, suspension or
modification, unless otherwise provided in an Agreement or otherwise or required
as a matter of law. It is conclusively presumed that any adjustment for changes
in capitalization provided for in Sections 3.3 hereof does not adversely affect
any right of a Participant or other person under a Benefit.
5.2    Limitation. The Board may not amend the Plan (i) without approval of the
shareholders of the Company if shareholder approval would be required for such
an amendment under the rules of the New York Stock Exchange or (ii) in a manner
that would violate applicable law.
ARTICLE Vl
TERM. TERMINATION. MODIFICATION AND REPLACEMENT
6.1    Term. The original effective date of the Plan was January 1, 1997 and the
Plan as Amended and Restated herein shall commence on the Effective Date,
subject to the terms of the Plan, including those requiring approval by the
shareholders of the Company and those limiting the period over which any
Benefits may be granted, shall continue in full force and effect until
terminated.
6.2    Termination. The Plan will terminate automatically on May 23, 2027. In
addition, the Plan may be terminated at any time by the Board. The Plan will
remain in effect with respect to outstanding Benefits until no Benefits remain
outstanding.
6.3    Affect on Benefits. Subject to the provisions of Section 6.4, the
amendment or termination of the Plan shall not adversely affect a Participant's
right to any Benefit granted prior to such amendment or termination.
6.4    General Modification Rules. Any Benefit granted may be converted,
modified, forfeited or canceled, in whole or in part, by the Board if and to the
extent permitted in the Plan or applicable Agreement or with the consent of the
Participant to whom such Benefit was granted. The Board, in its sole discretion,
may accelerate the vesting of a Benefit at any time. The Board may, for such
consideration (if any) as it may deem adequate and with the prior consent of the
Participant, modify the terms of any outstanding Option or stock appreciation
rights; provided, however, that except to the extent permitted by Section 6.5,
no Option or stock appreciation right may be repriced, replaced or regranted
through cancellation, or by lowering the exercise price of such Option or stock
appreciation right, and no Option or stock appreciation right with an exercise
price that exceeds Fair Market Value of a share of Common Stock shall be
canceled, purchased or exchanged for a cash payment, without shareholder
approval.
6.5    Special Modification in the Event of a Corporate Transaction. In the
event of a corporate transaction (within the meaning of Treas. Reg. §
1.424-1(a)(3)), the Board may provide for the assumption





--------------------------------------------------------------------------------





or substitution of outstanding Options or stock appreciation rights, provided
that the requirements of Treas. Reg. § 1.409A- 1(b)(v)(D) are satisfied.
6.6    Replacement of Benefits. The Board may permit a Participant to elect to
surrender a Benefit in exchange for a new Benefit. Options known as “reload
stock options” and other automatic grants to Participants are prohibited under
the Plan.
6.7    No Discounted Options; No Repricing. Options may not be granted with an
exercise price lower than the Fair Market Value of the underlying Shares on the
grant date (except to the extent awards are assumed or substituted in connection
with a corporate transaction as described in Section 6.5). The exercise price of
an Option shall not be reduced after grant, including by reason of cancellation,
cash buyout or exchange of an underwater Option, without shareholder approval.
ARTICLE Vll
CHANGE OF CONTROL
7.1        Right of Board. In order to maintain a Participant's rights in the
event of a Change in Control, the Board, in its sole discretion, may, in any
Agreement evidencing a Benefit, or at any time prior to, simultaneously with or
after a Change in Control, provide such protection as it may deem necessary.
Without, in any way, limiting the generality of the foregoing provisions or
requiring any specific protection, the Board may:
(a)
provide for the acceleration of any time periods relating to the exercise or
realization of such Benefit so that such Benefit may be exercised or realized in
full on or before a date fixed by the Board;

(b)
provide for the purchase of such Benefit, upon the Participant's request, for an
amount of cash equal to the amount which could have been attained upon the
exercise or realization of such Benefit had such Benefit been currently
exercisable or payable;

(c)
make such adjustment to the Benefits then outstanding as the Board deems
appropriate to reflect such transaction or change; and/or

(d)
cause the Benefits then outstanding to be assumed, or new Benefits substituted
therefor, by the surviving corporation in such change.

ARTICLE Vlll
TERMS AND CONDITIONS OF BENEFITS
8.1    Grant Evidenced by Agreement. The grant of any Benefit under the Plan may
be evidenced by an Agreement that describes the specific Benefit granted and the
terms and conditions of the Benefit. The granting of any Benefit may be subject
to, and conditioned upon, the recipient's execution of any Agreement to the
extent required by the Board. All capitalized terms used in an Agreement shall
have the same meaning as in the Plan, except as otherwise provided in the
Agreement. An Agreement shall be subject to all of the terms of the Plan.
8.2    Provisions of Agreement. Each Agreement shall contain such provisions
that the Board shall determine to be necessary, desirable and appropriate for
the Benefit granted which may include, but not be limited to, the following with
respect to any Benefit: description of the type of Benefit; the Benefit's
duration;





--------------------------------------------------------------------------------





its transferability; if an Option, the exercise price, the exercise period and
the person or persons who may exercise the Option; the effect upon such Benefit
of the Participant's death or termination of employment; the Benefit's
conditions; when, if and how any Benefit may be forfeited, converted into
another Benefit, modified, exchanged for another Benefit, replaced or
transferred; and the restrictions on any Shares purchased or granted under the
Plan.
8.3    Non-Transferability. Except as otherwise expressly provided in an
Agreement, any Benefit granted to an individual who is subject to Section 16 of
the Exchange Act shall be not transferable other than by will or the laws of
descent and distribution and shall be exercisable during his lifetime only by
him, his guardian or his legal representative.
8.4    Fair Market Value. If the number of any Stock Based Awards to be granted
is determined based on the value of the Common Stock, such number shall be
determined using a value not less than the Fair Market Value of a Share as of
the Date of Grant, and the per share exercise price of any Option awarded under
the Plan shall not be less than the Fair Market Value of a Share as of the Date
of Grant (except to the extent awards are assumed or substituted in connection
with a corporate transaction as described in Section 6.5 above).
8.5    Tandem Awards. Awards may be granted by the Board in tandem.
ARTICLE IX
PAYMENT, DIVIDENDS, DEFERRAL AND WITHHOLDING
9.1    Payment by Participant. Upon the exercise of an Option or in the case of
any other Benefit that requires a payment to the Company, the amount due the
Company is to be paid:
(a)    in cash;
(b)
by the tender to the Company of Shares owned by the Participant and registered
in his name having a Fair Market Value equal to the amount due to the Company;

(c)
in other property, rights and credits, including the Participant's promissory
note if permitted under applicable law;

(d)    by net exercise; or
(e)
by any combination of the payment methods specified in (a), (b), (c) and (d)
above.

Notwithstanding the foregoing, any method of payment other than cash may be used
only with the consent of the Board or if and to the extent so provided in an
Agreement or the terms of an award. The proceeds of the sale of Common Stock
purchased pursuant to an Option and any payment to the Company for other
Benefits shall be added to the general funds of the Company or to the Shares
held in treasury, as the case may be, and used for the corporate purposes of the
Company as the Board shall determine.
9.2    Dividend Equivalents. Grants of Stock Based Awards may include dividend
equivalent payments or dividend credit rights. The payment of dividend
equivalents or dividend credits attributable to an unvested Benefit is not
permitted during the period in which the Benefit is unvested. Dividend
equivalents and dividend credits may be accumulated during the vesting period of
the underlying Benefit and paid out only to the extent the Benefit has vested.
Additionally, Participants holding Options or stock appreciation





--------------------------------------------------------------------------------





rights shall not be granted dividend equivalent or dividend credits for any
period prior to the exercise of such Option or stock appreciation right.
9.3    Deferral. Unless otherwise specified by the Board, a Participant may
elect, with respect to any Plan Year, to receive a grant of Performance Units in
lieu of another Stock Based Award by making and filing with the Board a written
irrevocable election prior to the beginning of such Plan Year (or, in the case
of a person who becomes a Participant after the beginning of a Plan Year, within
30 calendar days after becoming a Participant). Unless otherwise specified by
the Board, shares subject to a Participant’s deferral election under this
Section 9.3 shall count against Shares granted pursuant to the Phantom Plan and
shall not be counted against the Share reserve of this Plan. Shares deferred
pursuant to this Section 9.3 that are counted under the Phantom Plan shall be
governed by the terms and conditions of the Phantom Plan.
9.4    Withholding. The Company, at the time any distribution is made under the
Plan, whether in cash or in Shares, may withhold from such distribution any
amount necessary to satisfy any federal, state and local income tax withholding
requirements with respect to such distribution. Such withholding may be in cash
or in Shares.
ARTICLE X
OPTIONS
10.1    Authorization. The Board may grant Options upon such terms and
conditions as the Board may determine. Each Option shall be evidenced by an
Agreement. In no event may Options known as “reload options” or other automatic
grants to Participants be granted under the Plan.
10.2    Exercise Price. The per share exercise price of any Option awarded under
the Plan shall not be less than the Fair Market Value of a Share of Common Stock
as of the Date of Grant.
10.3    Payment of Exercise Price. The payment of the exercise price for Shares
under an Option shall be made in accordance with Section 9.1.
ARTICLE Xl
RESTRICTED STOCK
11.1    Authorization. The Board may grant Benefits as Restricted Stock. Shares
of Restricted Stock shall be issued and delivered at the time of the grant. Each
certificate representing Shares of Restricted Stock shall bear a legend
referring to the Plan and the risk of forfeiture of the Shares and stating that
such Shares are nontransferable until all restrictions have been satisfied and
the legend has been removed. The grantee shall be entitled to full voting and
dividend rights with respect to all shares of Restricted Stock from the Date of
Grant; provided, however, that dividend payments may be accumulated during the
vesting period and paid out only to the extent the Restricted Stock has vested.
11.2    Non-Transferability. Shares of Restricted Stock shall not be
transferable until after the removal of the legend with respect to such Shares.
ARTICLE Xll
PERFORMANCE UNITS
12.1    Authorization. The Board may grant Performance Units.





--------------------------------------------------------------------------------





12.2    Number. Unless otherwise approved by the Board or as set forth in an
Agreement, the number of Performance Units granted in lieu of the payment of a
director's meeting fee or retainer shall equal the number of Shares of Common
Stock determined by dividing the amount of the applicable meeting fee or
retainer by the Fair Market Value of a Share on the Date of Grant, rounding up
to the nearest whole Share.
12.3    Administration. Any Performance Units granted to a Participant shall be
credited to a Performance Unit Account (the "Account") established and
maintained for such Participant. A Participant's Account shall be the record of
Performance Units granted to the Participant under the Plan, is solely for
accounting and recordkeeping purposes and shall not require a segregation of any
Company assets or the setting aside for registering in the name of a Participant
any Common Stock. The Performance Units shall be allocated to a Participant's
Account by the Board on the business day following the Date of Grant of such
Performance Units. Each allocation of Performance Units under the Plan to a
participant under the Plan and the number and value of such Performance Units as
of the date of allocation shall be communicated by the Board in writing to the
participant within thirty (30) days after the date of allocation.
12.4 Terms and Conditions. The grant of Performance Units shall be subject to
the terms and conditions set forth in the applicable Agreement.     If a
Participant shall be determined, in the sole judgment of the Board, to be guilty
of Malfeasance, such Participant shall forfeit all rights to the Performance
Units.
12.5    Payment. At the end of any imposed restricted or deferral period, if
applicable, the Participant shall be entitled to receive from the Company, with
respect to each Performance Unit, either (i) cash equal to the Fair Market Value
of a Share at that time, or (ii) one Share; provided that unless otherwise
approved by the Board, a Performance Unit representing a partial Share shall be
paid only in cash. A Participant will not be entitled to receive any earnings on
the value of his or her Performance Units with respect to the period between the
end of the applicable restricted or deferral period and the receipt of payment
under the Plan.
ARTICLE Xlll
OTHER BENEFITS
13.1    Other Stock Based Awards. The Board shall have the right to grant other
Stock Based Awards which may include, without limitation, the grant of Shares
based on certain conditions, the payment of cash based on the performance of the
Common Stock, and the grant of securities convertible into Shares.
13.2    Other Benefits. The Board shall have the right to provide types of
Benefits under the Plan in addition to those specifically listed, if the Board
believes that such Benefits would further the purposes for which the Plan was
established.
ARTICLE XIV
MISCELLANEOUS PROVISIONS
14.1    Underscored References. The underscored references contained in the Plan
are included only for convenience, and they shall not be construed as a part of
the Plan or in any respect affecting or modifying its provisions.
14.2    Number and Gender. The masculine and neuter, wherever used in the Plan,
shall refer to either the masculine, neuter or feminine; and, unless the context
otherwise requires, the singular shall include the plural and the plural the
singular.





--------------------------------------------------------------------------------





14.3    Governing Law/Venue. This Plan shall be construed and administered in
accordance with the laws of the State of Missouri, without giving regard to the
conflict of laws provisions thereof. Any legal action against the Plan, the
Company, an Affiliate, or the Board may only be brought in the Circuit Court in
St. Louis County and/or the United States District Court in St. Louis, Missouri.
14.4    Purchase for Investment. The Board may require each person purchasing
Shares pursuant to an Option or other award under the Plan to represent to and
agree with the Company in writing that such person is acquiring the Shares for
investment and without a view to distribution or resale. The certificates for
such Shares may include any legend which the Board deems appropriate to reflect
any restrictions on transfer. All certificates for Shares delivered under the
Plan shall be subject to such stock‑transfer orders and other restrictions as
the Board may deem advisable under all applicable laws, rules and regulations,
and the Board may cause a legend or legends to be put on any such certificates
to make appropriate references to such restrictions.
14.5    No Effect on Other Benefits. Payments and other benefits received by a
Participant under a Benefit pursuant to this Plan shall not have any effect on
the determination of benefits under any other employee benefit plan (including
any benefits awarded under the Company's Phantom Plan), contract or similar
arrangement provided by the Company or an Affiliate, unless expressly so
provided by such other plan, contract or arrangement.
14.6 Rights as Shareholders. A Participant shall have no right as a shareholder
with respect to any securities covered by a Benefit until the date the
Participant becomes the holder of record.    
14.7 Date of Grant. The date and time of approval by the Board of the granting
of a Benefit shall be considered the date and time at which such Benefit is made
or granted, or such later effective date as determined by the Board,
notwithstanding the date of any Agreement with respect to such Benefit.
14.8 Beneficiary Upon Participant’s Death. To the extent that the transfer of a
Participant’s Benefit at death is permitted by this Plan or under an Agreement,
(i) a Participant’s Benefit shall be transferable to the beneficiary, if any,
designated on forms prescribed by and filed with the Board and (ii) upon the
death of the Participant, such beneficiary shall succeed to the rights of the
Participant to the extent permitted by law and this Plan. If no such designation
of a beneficiary has been made, the Participant’s legal representative shall
succeed to the Benefits, which shall be transferable by will or pursuant to laws
of descent and distribution to the extent permitted by this Plan or under an
Agreement.
14.9 Unfunded Plan. This Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Benefits
under this Plan. Neither the Company, its Affiliates, nor the Board shall be
deemed to be a trustee of any amounts to be paid under this Plan nor shall
anything contained in this Plan or any action taken pursuant to its provisions
create or be construed to create a fiduciary relationship between the Company
and/or its Affiliates, and a Participant or successor. To the extent any person
acquires a right to receive a Benefit under this Plan, such right shall be no
greater than the right of an unsecured general creditor of the Company.
14.10 Severability. In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.







